FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       APR 4 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

MARY ANN MURRAY; LIGE M.                        No.    16-35506
MURRAY,
                                                D.C. No. 1:14-cv-00106-SPW
       Plaintiffs-Counter-                      District of Montana,
       Defendants-Appellees,                    Billings

  v.                                            ORDER

BEJ MINERALS, LLC; RTWF, LLC,

       Defendants-Counter-
       Claimants-Appellants.

THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.

       Judges McKeown, Miller and Bade did not participate in the deliberations or

vote in this case.